Citation Nr: 1102403	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left 
arm disability, to include sensory defect from residuals of a 
gunshot wound.

2.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from May 1950 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO denied an 
evaluation in excess of 20 percent for sensory defect, left arm, 
residual to a gunshot wound, and granted service connection for 
PTSD and assigned a 10 percent evaluation, effective February 28, 
2007.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge (VLJ) in a Travel Board hearing at the RO in 
December 2010.  A copy of the transcript has been associated with 
the claims folder.

The Board notes that during the pendency of this appeal, the 
Veteran submitted a claim of clear and unmistakable error (CUE) 
in a 1957 rating decision.  The record before the Board does not 
reflect that the Veteran has agreed with the denial of that 
claim, but notes that the appeal period has not yet expired, 
since the rating decision was issued in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.

During the December 2010 Travel Board hearing, the Veteran 
asserted that his left arm and PTSD conditions were getting 
worse.  The Veteran complained of severe left shoulder pain that 
shot down into his arm and an inability to feel things.  He 
reported dropping things without realizing it until the object 
hits the floor.  He could only lift his left arm shoulder high.  
He testified that his left arm gave out causing him to fall 
because he could not support the weight of his body while walking 
with a cane.  

During the hearing, Veteran and his wife reported that his PTSD 
symptoms had worsened.  His wife testified that the Veteran had 
attacked his family with kitchen knives during a hallucination 
one year ago.  The Veteran indicated that he had severe 
depression, fatigue, problems staying asleep at night, and 
nervousness.  He felt that he could be a danger to himself or 
others.  He related that he hides in his closet and he had 
frequent panic attacks.  The Veteran's wife testified that he 
wandered around outside lost at times.  

The Veteran is entitled to new VA examinations where there is 
evidence (including his statements) that the conditions have 
worsened since the last examinations.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); VAOPGCPREC 11-95 (1995).  The Board finds that the 
Veteran's December 2010 hearing testimony suggests a worsening of 
his left arm disability and PTSD since the most recent VA 
examinations in March 2008 and April 2008, respectively.  
Accordingly, the Veteran should be afforded new VA examinations 
to evaluate the disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who have 
treated him for his left arm disability and 
PTSD since February 2007.  After the Veteran 
has signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the opportunity 
to obtain and submit those 
records for VA review.  

2.  After all available records are 
associated with the Veteran's claims file, 
the Veteran should be scheduled for VA 
neurology examination to evaluate the 
severity of the  neurological impairment 
resulting from his left arm disability.  All 
indicated tests and studies are to be 
performed. Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the physician for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

3.  Then, the Veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  All indicated tests 
and studies are to be performed, and 
comprehensive social, educational and 
occupational histories are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or psychologist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be conducted 
following the protocol in VA's Review 
Examination for Posttraumatic Stress Disorder 
and VA's Worksheet for Mental Disorders 
Examination.  In making an assessment, the 
examiner is requested to provide adequate 
reasons and bases for any opinion offered.  

The examiner should also assign a Global 
Assessment of Functioning (GAF) score solely 
for the Veteran's PTSD consistent with the 
American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  

The examiner is also requested to indicate 
which of the following (a), (b), (c) or (d) 
best describes the Veteran's mental 
impairment from his service-connected PTSD:

(a) Total occupational and social impairment, 
due to such symptoms as:  gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name; OR

(b) Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships; OR

(c) Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short-and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social  
relationships.  

(d) Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation 
normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A complete rationale for any opinion rendered 
must be included in the report.  Adequate 
reasons and bases should be provided to 
support the opinions provided.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim. 

5.  After completion of the above and any 
additional development deemed necessary, the 
AMC/RO should readjudicate the issue on 
appeal based on a de novo review of all 
pertinent evidence.  Full consideration 
should be given to the decisions of the 
United States Court of Appeals for Veterans 
Claims concerning staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
AMC/RO should issue a supplemental statement 
of the case and provide the Veteran and his 
representative the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



